       Case 3:17-cv-00534-AKK Document 52 Filed 04/03/19 Page 1 of 32                                 FILED
                                                                                             2019 Apr−03 PM 12:53
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA
                                                                                  APPEAL,MEDIATION
                              U.S. District Court
                  Northern District of Alabama (Northwestern)
               CIVIL DOCKET FOR CASE #: 3:17−cv−00534−AKK
                               Internal Use Only

Westbrook v. NASA Federal Credit Union et al                    Date Filed: 04/05/2017
Assigned to: Judge Abdul K Kallon                               Date Terminated: 03/06/2019
Cause: 15:1692 Fair Debt Collection Act                         Jury Demand: Both
                                                                Nature of Suit: 480 Consumer Credit
                                                                Jurisdiction: Federal Question
Plaintiff
Alice Westbrook                                represented by John C Hubbard
                                                              JOHN C. HUBBARD LLC
                                                              2015 First Avenue North
                                                              Birmingham, AL 35203
                                                              205−378−8121
                                                              Fax: 205−690−4525
                                                              Email: jch@jchubbardlaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                                W Whitney Seals
                                                                Cochrun & Seals LLC
                                                                P O Box 10448
                                                                Birmingham, AL 35202−0448
                                                                205−323−3900
                                                                Fax: 205−323−3906
                                                                Email: filings@cochrunseals.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


V.
Defendant
NASA Federal Credit Union                      represented by Chad Wesley Bryan
TERMINATED: 03/28/2018                                        CAPELL & HOWARD, PC
                                                              150 South Perry Street
                                                              P O Box 2069
                                                              Montgomery, AL 36102−2069
                                                              334−241−8034
                                                              Fax: 334−241−8234
                                                              Email: cwb@chlaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
                                               represented by
                                                                                                           1
       Case 3:17-cv-00534-AKK Document 52 Filed 04/03/19 Page 2 of 32


Twenty Four Seven Towing and                                 Rachelle E. Sanchez
Recovery LLC                                                 LIGHTFOOT, FRANKLIN & WHITE
TERMINATED: 05/22/2017                                       400 North 20th Street
                                                             Birmingham, AL 35203
                                                             205−581−0700
                                                             Fax: 205−581−0799
                                                             Email: rsanchez@lightfootlaw.com
                                                             ATTORNEY TO BE NOTICED

Defendant
Twenty 4 Seven Recovery Inc.                  represented by Sanford G Hooper
                                                             LIGHTFOOT FRANKLIN & WHITE
                                                             LLC
                                                             400 20th Street, North
                                                             Birmingham, AL 35203
                                                             205−581−0700
                                                             Fax: 205−581−0799
                                                             Email: shooper@lightfootlaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Rachelle E. Sanchez
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED


 Date Filed    #   Page Docket Text
 04/05/2017    1        COMPLAINT with jury demand against NASA Federal Credit Union and
                        Twenty Four Seven Towing and Recovery LLC filed by Alice Westbrook.(SPT
                        ) (Entered: 04/05/2017)
 04/05/2017             Filing Fee: Filing fee $ 400, receipt_number 1126−2821695 (B4601079268).
                        related document 1 COMPLAINT with jury demand against NASA Federal
                        Credit Union and Twenty Four Seven Towing and Recovery LLC filed by Alice
                        Westbrook.(SPT ). (Seals, W) Modified on 4/6/2017 (SPT ). (Entered:
                        04/05/2017)
 04/05/2017    2        Request for service by certified mail filed by Alice Westbrook. (Hubbard, John)
                        (Entered: 04/05/2017)
 04/13/2017    3        Summons Issued as to NASA Federal Credit Union and Twenty Four Seven
                        Towing and Recovery LLC by Clerk for service by certified mail. (SPT)
                        (Entered: 04/13/2017)
 04/19/2017    4        SUMMONS Returned Executed by Alice Westbrook. Twenty Four Seven
                        Towing and Recovery LLC served on 4/17/2017, answer due 5/8/2017. (SPT )
                        (Entered: 04/20/2017)
 04/21/2017    5        SUMMONS Returned Executed by Alice Westbrook. NASA Federal Credit
                        Union served on 4/18/2017, answer due 5/9/2017. (SPT ) (Entered: 04/24/2017)
 05/09/2017    6        MOTION to Dismiss by NASA Federal Credit Union. (Bryan, Chad) (Entered:
                        05/09/2017)

                                                                                                          2
     Case 3:17-cv-00534-AKK Document 52 Filed 04/03/19 Page 3 of 32



05/09/2017    7    Corporate Disclosure Statement by NASA Federal Credit Union. filed by
                   NASA Federal Credit Union (Bryan, Chad) (Entered: 05/09/2017)
05/10/2017    8    ORDER that the plaintiff shall file a response to the 6 MOTION to Dismiss
                   within 14 days from the date of entry of this order; defendant shall file any
                   reply within 7 days thereafter. Signed by Magistrate Judge Harwell G Davis, III
                   on 5/10/2017. (AHI) (Entered: 05/10/2017)
05/10/2017    9    ORDER that the parties are required to enter an election regarding the exercise
                   of jurisdiction by a magistrate judge no later than June 23, 2017; in the absence
                   of consent by all parties, the Clerk is directed to reassign the case to a randomly
                   drawn district judge without further order after June 13, 2017,as more fully set
                   out in order. Signed by Magistrate Judge Harwell G Davis, III on 5/10/2017.
                   (AHI) (Entered: 05/10/2017)
05/18/2017   10    MOTION to Amend/Correct 1 Complaint by Alice Westbrook. (Attachments: #
                   1 Exhibit A)(Hubbard, John) (Entered: 05/18/2017)
05/18/2017   11    TEXT ORDER granting 10 Motion to Amend/Correct. Plaintiff shall file the
                   proposed amended complaint attached to her motion by 5/19/17. Signed by
                   Magistrate Judge Harwell G Davis, III on 5/18/17. (LBG, ) (Entered:
                   05/18/2017)
05/18/2017   12    RESPONSE in Opposition re 6 MOTION to Dismiss filed by Alice Westbrook.
                   (Hubbard, John) (Entered: 05/18/2017)
05/22/2017   13    AMENDED COMPLAINT with jury demand thereon against All Defendants,
                   filed by Alice Westbrook.(Hubbard, John) Modified on 5/22/2017 (AHI).
                   (Entered: 05/22/2017)
05/24/2017   14    MOTION to Dismiss Defendant Twenty−Four Seven Towing and Recovery,
                   LLC. by Alice Westbrook. (Seals, W) (Entered: 05/24/2017)
05/24/2017   15    TEXT ORDER finding as moot 14 Motion to Dismiss Defendant Twenty Four
                   Seven Towing and Recovery, LLC. This defendant was termed on 5/22/17
                   based on the filing of the amended complaint. Signed by Magistrate Judge
                   Harwell G Davis, III on 5/24/17. (LBG, ) (Entered: 05/24/2017)
05/25/2017   16    Summons Issued by the clerk and delivered via certified mail for service as to
                   Twenty 4 Seven Recovery Inc. (AHI ) (Entered: 05/25/2017)
05/25/2017   17    REPLY to Response to Motion re 6 MOTION to Dismiss filed by NASA
                   Federal Credit Union. (Bryan, Chad) (Entered: 05/25/2017)
05/31/2017   18    SUMMONS Returned Executed by Alice Westbrook. Twenty 4 Seven
                   Recovery Inc. served on 5/30/2017, answer due 6/20/2017. (SPT ) (Entered:
                   06/01/2017)
06/06/2017   19    NOTICE OF REASSIGNMENT; the case has been reassigned to Magistrate
                   Judge Herman N Johnson, Jr.; Magistrate Judge Harwell G Davis, III no longer
                   assigned to the case; please use case number 3:17−cv−534−HNJ on all
                   subsequent pleadings. (SPT) (Entered: 06/06/2017)
06/20/2017   20    Defendant Twenty Four Seven Towing and Recovery LLC ANSWER to 13
                   Amended Complaint by Twenty Four Seven Towing and Recovery
                   LLC.(Sanchez, Rachelle) (Entered: 06/20/2017)

                                                                                                         3
     Case 3:17-cv-00534-AKK Document 52 Filed 04/03/19 Page 4 of 32



06/22/2017   21     AMENDED ANSWER with jury demand thereon to 13 Amended Complaint
                    by Twenty 4 Seven Recovery Inc.. (Sanchez, Rachelle) Modified on 6/22/2017
                    (AHI). (Entered: 06/22/2017)
06/26/2017   22     NOTICE OF REASSIGNMENT: This case was reassigned to Judge Abdul K
                    Kallon. Magistrate Judge Herman N Johnson, Jr no longer assigned to the case.
                    Please use case number 3:17−cv−534−AKK on all subsequent pleadings. (SPT
                    ) (Entered: 06/26/2017)
07/03/2017   23     ALND UNIFORM INITIAL ORDER GOVERNING ALL FURTHER
                    PROCEEDINGS reminding parties of their obligations under FRCP26(f) − with
                    appendices attached. Signed by Judge Abdul K Kallon on 7/3/2017. (KSS)
                    (Entered: 07/03/2017)
07/19/2017   24     Corporate Disclosure Statement by Twenty 4 Seven Recovery Inc.. filed by
                    Twenty 4 Seven Recovery Inc. (Sanchez, Rachelle) (Entered: 07/19/2017)
07/21/2017   25     REPORT of Rule 26(f) Planning Meeting. (Hooper, Sanford) (Entered:
                    07/21/2017)
12/01/2017   26     MOTION to Stay Discovery During Pendency of Motion to Dismiss by NASA
                    Federal Credit Union. (Bryan, Chad) (Entered: 12/01/2017)
03/28/2018   27   7 MEMORANDUM OPINION AND ORDER For the reasons stated within,
                    NASA's motion to dismiss 6 is GRANTED. All claims against NASA are
                    DISMISSED WITH PREJUDICE. Signed by Judge Abdul K Kallon on
                    3/28/18. (SAC ) (Entered: 03/28/2018)
03/29/2018   28     ORDER SETTING RULE 16(b) SCHEDULING CONFERENCE re This case
                    is SET for a 16(b) TELEPHONIC Scheduling Conference on 4/4/2018 0at :00
                    PM before Judge Abdul K Kallon. Signed by Judge Abdul K Kallon on
                    3/29/2018. (KBB) (Entered: 03/29/2018)
04/03/2018   29     MOTION to Dismiss by Twenty Four Seven Towing and Recovery LLC.
                    (Sanchez, Rachelle) (Entered: 04/03/2018)
04/04/2018          Minute Entry for proceedings held before Judge Abdul K Kallon: Rule 16b
                    Telephone Scheduling Conference held on 4/4/2018. Scheduling order to
                    entered by the court. (KSS) (Entered: 04/04/2018)
04/04/2018   30     BRIEFING SCHEDULE re 29 MOTION to Dismiss filed by Twenty Four
                    Seven Towing and Recovery LLC; Before the court is Defendant Twenty 4
                    Seven Recovery Inc.'s Motion to Dismiss, 29 ; Plaintiff's response is due by
                    4/20/2018, defendant's reply, if any, is due by 4/27/2018. Signed by Judge
                    Abdul K Kallon on 4/4/2018. (KBB) (Entered: 04/04/2018)
04/04/2018   31     SCHEDULING ORDER: certain time limits apply as set out in this order:
                    Mediation by 7/30/2018; Discovery due by 8/30/2018; Dispositive Motions due
                    by 9/30/2018; Final Pretrial Conference set for 11/16/2018 at 10:00 AM at the
                    Hugo L Black US Courthouse, Birmingham, AL before Judge Abdul K Kallon;
                    Jury Trial set for 12/17/2018 at 9:00 AM at the US Post Office & Courthouse,
                    Decatur, AL before Judge Abdul K Kallon. Signed by Judge Abdul K Kallon on
                    4/4/2018. (KBB) (Entered: 04/04/2018)
04/19/2018   32     RESPONSE in Opposition re 29 MOTION to Dismiss filed by Alice
                    Westbrook. (Hubbard, John) (Entered: 04/19/2018)

                                                                                                    4
     Case 3:17-cv-00534-AKK Document 52 Filed 04/03/19 Page 5 of 32



04/27/2018   33    RESPONSE in Support re 29 MOTION to Dismiss filed by Twenty 4 Seven
                   Recovery Inc.. (Hooper, Sanford) (Entered: 04/27/2018)
05/03/2018   34    MEMORANDUM OPINION AND ORDER For the reasons stated within,
                   Twenty 4 Seven's motion to dismiss 29 , is GRANTED in part. The state law
                   claims against Twenty 4 Seven (Counts I−V, VIII) are DISMISSED WITH
                   PREJUDICE. Westbrook may proceed with her FDCPA claim (Count VII).
                   Signed by Judge Abdul K Kallon on 5/3/18. (SAC ) (Entered: 05/03/2018)
08/01/2018   35    *****VACATED, per Order 36 *****MEDIATION ORDER Parties may
                   object by 8/15/2018; If neither party objects, the parties are DIRECTED to
                   agree upon a mediator on or before 8/29/2018 and notify the court via the
                   chambers email; The mediation shall be completed by 10/3/2018; Within ten
                   (10) days following mediation, the mediator will report to the court only that a
                   settlement was reached or mediation was conducted and no settlement
                   agreements were reached, whether each party acted in good faith to resolve the
                   matter, and nothing more. Signed by Judge Abdul K Kallon on 8/1/2018. (AFS)
                   Modified on 8/16/2018 (AFS). (Entered: 08/01/2018)
08/16/2018   36    ORDER vacating 35 Order Referring Case to Mediation. Signed by Judge
                   Abdul K Kallon on 8/16/2018. (AFS) (Entered: 08/16/2018)
10/01/2018   37    MOTION for Summary Judgment by Twenty 4 Seven Recovery Inc.. (Sanchez,
                   Rachelle) (Entered: 10/01/2018)
10/01/2018   38    Brief re 37 MOTION for Summary Judgment filed by Twenty 4 Seven
                   Recovery Inc.. (Sanchez, Rachelle) (Entered: 10/01/2018)
10/01/2018   39    Evidentiary Material re: 37 MOTION for Summary Judgment , 38 Brief .
                   (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                   Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit
                   10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14)(Sanchez,
                   Rachelle) (Entered: 10/01/2018)
10/01/2018   40    NOTICE of Conventionally Filing Exhibits by Twenty 4 Seven Recovery Inc.
                   re 37 MOTION for Summary Judgment (Sanchez, Rachelle) Exhibits 9,11,13,
                   and 14 received by the Court on 10/2/2018, placed in file. Modified on
                   10/2/2018 (AFS). (Entered: 10/01/2018)
10/01/2018   41    MOTION to Strike 37 MOTION for Summary Judgment by Alice Westbrook.
                   (Seals, W) (Entered: 10/01/2018)
10/02/2018   42    RESPONSE to Motion re 41 MOTION to Strike 37 MOTION for Summary
                   Judgment filed by Twenty 4 Seven Recovery Inc.. (Sanchez, Rachelle)
                   (Entered: 10/02/2018)
10/02/2018   43    ORDER denying 41 Motion to Strike. As for the 37 MOTION for Summary
                   Judgment, the court reminds parties of the briefing schedule outlined in
                   Appendix II of the 31 Scheduling Order. Signed by Judge Abdul K Kallon on
                   10/2/2018. (AFS) (Entered: 10/02/2018)
10/02/2018   44    Exhibit A to 42 Defendant's Response to Plaintiff's Motion to Strike and Motion
                   for Leave [left off from original]])filed by Twenty 4 Seven Recovery Inc..
                   (Sanchez, Rachelle) Modified on 10/2/2018 (AFS). (Entered: 10/02/2018)
10/18/2018   45

                                                                                                         5
     Case 3:17-cv-00534-AKK Document 52 Filed 04/03/19 Page 6 of 32



                      AMENDED SCHEDULING ORDER − In light of the pending motion for
                      summary judgment, doc. 37, the final pretrial conference and trial dates of
                      November 16, 2018 and December 17, 2018 are CANCELED and the
                      scheduling order, doc. 31, is AMENDED as follows: 15. Additional
                      Conferences: Final Pretrial Conference will be held on March 21, 2019 at 3:00
                      p.m. at the Hugo L. Black, U. S. Courthouse in Birmingham, Alabama. 17. This
                      case is set for trial on April 29, 2019, at 9:00 a.m. at the at the U. S. Post Office
                      and Courthouse in Decatur, Alabama. Signed by Judge Abdul K Kallon on
                      10/18/2018. (KEK) (Entered: 10/18/2018)
10/19/2018   46       RESPONSE in Opposition re 37 MOTION for Summary Judgment filed by
                      Alice Westbrook. (Hubbard, John) (Entered: 10/19/2018)
10/30/2018   47       REPLY to re 46 filed by Twenty 4 Seven Recovery Inc.. (Hooper, Sanford)
                      (Entered: 10/30/2018)
03/06/2019   48   13 MEMORANDUM OPINION. Signed by Judge Abdul K Kallon on 3/6/2019.
                     (AFS) (Entered: 03/06/2019)
03/06/2019   49   29 ORDER consistent with the accompanying Memorandum Opinion 48 , Twenty
                     4 Seven Recovery Inc.'s motion for summary judgment 37 , is GRANTED.
                     Accordingly, Alice Westbrook's remaining claim is DISMISSED WITH
                     PREJUDICE. Costs taxed Westbrook. Signed by Judge Abdul K Kallon on
                     3/6/2019. (AFS) (Entered: 03/06/2019)
04/02/2019   50   30 NOTICE OF APPEAL as to 48 Memorandum Opinion, 27 Memorandum
                     Opinion, Order, Add and Terminate Parties, 49 Order Dismissing Case, by
                     Alice Westbrook. Filing fee $ 505, receipt number 1126−3314740. (Seals, W)
                     (Entered: 04/02/2019)
04/03/2019   51   32 TRANSMITTAL LETTER TO USCA re 50 Notice of Appeal (AFS) (Entered:
                     04/03/2019)




                                                                                                              6
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        27 Filed
                                           Filed04/03/19
                                                 03/28/18 Page
                                                          Page71of
                                                                 of32
                                                                    6                             FILED
                                                                                         2018 Mar-28 PM 04:06
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION

ALICE WESTBROOK,           )
                           )
        Plaintiff,         )
v.                         )
                           )                                Civil Action Number
NASA FEDERAL CREDIT UNION, )                                3:17-cv-00534-AKK
et al.,                    )
                           )
        Defendants.        )

                    MEMORANDUM OPINION AND ORDER

       Alice Westbrook brings this action against the Defendants asserting a claim

under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”),

and various state law tort claims. Doc. 13. The court has for consideration NASA

Federal Credit Union’s (“NASA”) motion to dismiss, doc. 6, which is fully briefed,

docs. 12, 17, and ripe for review.1 For the reasons explained more fully below, the

motion is due to be granted.

       I. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

1
 Also before the court is NASA’s motion to stay discovery during the pendency of its motion to
dismiss, doc. 26, which is MOOT.

                                              1



                                                                                                   7
         Case
         Case3:17-cv-00534-AKK
              3:17-cv-00534-AKK Document
                                Document52
                                         27 Filed
                                            Filed04/03/19
                                                  03/28/18 Page
                                                           Page82of
                                                                  of32
                                                                     6



allegations,’     but     it     demands       more       than     an      unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere

“labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” are insufficient. Iqbal, 556 U.S. at 678 (citations and internal quotation

marks omitted). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (citing Bell Atl. Corp., 550 U.S. at

557).

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint

fails to state a claim upon which relief can be granted. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citations and

internal quotation marks omitted). A complaint states a facially plausible claim for

relief “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted). The complaint must establish “more than a sheer possibility that a

defendant has acted unlawfully.” Id.; see also Bell Atl. Corp., 550 U.S. at 555

(“Factual allegations must be enough to raise a right to relief above the speculative

level”). Ultimately, this inquiry is a “context-specific task that requires the


                                           2



                                                                                          8
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        27 Filed
                                           Filed04/03/19
                                                 03/28/18 Page
                                                          Page93of
                                                                 of32
                                                                    6



reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679.

      II. FACTUAL BACKGROUND 2

      Westbrook’s late husband was the owner of an automobile which NASA held

a lien on. Doc. 13 at 2. After her late husband died, Westbrook informed NASA of

his death and continued making payments on the automobile. Id. at 2-3. Despite the

note being current, at NASA’s direction, Defendant Twenty Four Seven Towing

repossessed the vehicle roughly five weeks after her husband’s death. Id. at 3. While

an employee of Twenty Four Seven Towing was repossessing the vehicle,

Westbrook confronted them, stating that the vehicle was not in default and

attempting to retrieve her personal items from it. Id. at 3. The employee refused,

causing Westbrook to call the police, who allowed her to collect her personal items

from the car before the employee repossessed it. This lawsuit followed.

      III. ANALYSIS

      Westbrook pleads claims of negligence (Counts I and IV), wantonness (Count

II and V), and conversion (Count III) against NASA.3 Id. at 4-7. NASA has moved

to dismiss, contending that Westbrook lacks standing to challenge the repossession.

2
 The court recites the facts as alleged in Westbrook’s Amended Complaint. See Grossman v.
Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (citation omitted).
3
  Westbrook also asserted a claim for violation of the Uniform Commercial Code (Count VI)
against NASA. Doc. 13 at 7. However, Westbrook concedes this claim. Doc. 12 at 1.

                                           3



                                                                                            9
       Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                                Document52
                                         27 Filed
                                             Filed04/03/19
                                                   03/28/18 Page
                                                             Page10
                                                                  4 of 32
                                                                       6



Doc. 6.

      A. The Negligence and Wantonness Claims (Count s I, II, IV, V)

      Westbrook’s negligence and wantonness claims are based on the repossession

of the vehicle while its note was not in default and the alleged breach of the peace

during the repossession. Doc. 13 at 4-7. A wrongful repossession or a breach of the

peace injures the debtor. See Ala. Code § 7-9A-625(c). As a non-debtor, Westbrook

has no standing to bring negligence and wantonness claims on these bases against

NASA. Indeed, in the context of breach of contract and conversion claims over the

repossession of a vehicle in similar circumstances, the Alabama Supreme Court has

held that the widow and son of a deceased vehicle owner have no standing to assert

claims arising out of the repossession. Vest v. Dixie-Midwest Express, Inc., 537 So.

2d 13, 14 (Ala. 1988). Alternatively, Westbrook has failed to adequately plead the

requisite injury necessary for her negligence and wantonness claims. See doc. 13 at

3-7 (pleading only that NASA harmed her because she had to call the police in order

to retrieve her personal items from the car and that she suffered embarrassment as a

result); Hilyer v. Fortier, 227 So. 3d 13, 22 (Ala. 2017) (“To establish negligence,

the plaintiff must prove: (1) a duty to a foreseeable plaintiff; (2) a breach of that

duty; (3) proximate causation; and (4) damage or injury”) (citations and quotation

marks omitted).


                                         4



                                                                                        10
        Case
         Case3:17-cv-00534-AKK
              3:17-cv-00534-AKK Document
                                 Document52
                                          27 Filed
                                              Filed04/03/19
                                                    03/28/18 Page
                                                              Page11
                                                                   5 of 32
                                                                        6



       B. The Conversion Claim (Count III)

       Westbrook argues that she has standing to pursue her conversion claim due to

a possessory interest in the vehicle. 4 More specifically, Westbrook contends that

“[s]ince [she] paid and Defendant accepted payment from [her] on the Vehicle, a

new possessory interest was created and thus giving [her] the standing to assert

claims for the breach of that possessory interest.” Doc. 12 at 5. However, “[t]o be

entitled to the right of recovery for conversion, plaintiff must have general or special

title to the property in question, and the possession or immediate right of

possession.” Ex Parte Talbott, 2015 WL 5725085, at *7 (Ala. Sept. 30. 2015)

(quoting Hamilton v. Hamilton, 255 Ala. 284, 289 (1951)) (emphasis added).

Making voluntary payment on the vehicle over the course of thirty-eight days, see

doc. 13 at 2-3, is insufficient to give Westbrook the general or special title and

possessory interest necessary for a conversion claim. Indeed, Westbrook does not

claim that she had a legal title to the automobile—just a “present right to possess the

Vehicle” based on “Defendant knowingly accept[ing] payment from [Westbrook].”

4
  To the extent that Westbrook relies on this purported possessory interest in the vehicle to support
her negligence and wantonness claims, neither the complaint, doc. 1, nor the amended complaint,
doc. 13, pleads such a claim. Rather, Westbrook unequivocally states in both that her claims are
based on the repossession of the vehicle while its note was not in default and on the purported
breach of the peace. See docs. 1 at 4; 13 at 4. A plaintiff may not amend pleading through argument
in a brief. Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004); see also
Kuhn v. Thompson, 304 F. Supp. 2d 1313, 1321 (M.D. Ala.2004) (“It is axiomatic that a plaintiff
cannot amend the complaint by arguments of counsel made in opposition to a motion to dismiss”).


                                                 5



                                                                                                        11
        Case
         Case3:17-cv-00534-AKK
              3:17-cv-00534-AKK Document
                                 Document52
                                          27 Filed
                                              Filed04/03/19
                                                    03/28/18 Page
                                                              Page12
                                                                   6 of 32
                                                                        6



Doc. 12 at 4. Even if Westbrook is correct that making a payment gave her a

possessory interest, 5 the lack of legal title to the vehicle is fatal to her conversion

claim. See McGee v. McGee, 91 So. 3d 659, 667 (Ala. 2012) (“[T]o recover under

the count of conversion, plaintiff must show legal title in himself to the property at

the time of the conversion and his immediate right of possession”) (citations,

quotation marks, and emphasis omitted).

       IV. CONCLUSION

       For the reasons stated above, NASA’s motion to dismiss, doc. 6, is

GRANTED. All claims against NASA are DISMISSED WITH PREJUDICE.

       DONE the 28th day of March, 2018.


                                             _________________________________
                                                      ABDUL K. KALLON
                                               UNITED STATES DISTRICT JUDGE




5
  Westbrook relies on Warren v. Ford Motor Credit Co., 693 F.2d 1373 (11th Cir. 1982), to
support this contention. Warren involved a plaintiff who was the actual transferee of a vehicle,
unlike Westbrook, and a secured creditor that recognized the transfer of the vehicle, accepted
payments from the plaintiff for two years, and entered into modifications of the retail installment
contract with the plaintiff. Id. at 1375-77. When the secured creditor subsequently argued that the
transfer was prohibited, the court found that it was estopped from challenging the transfer. Id. at
1376-77. Warren did not hold, as Westbrook contends, that “[w]hen a Defendant accepts
payments from a third-party claiming a possessory/ownership interest, the third party has standing
to assert claims.” See doc. 12 at 4.


                                                6



                                                                                                      12
       Case
       Case3:17-cv-00534-AKK
            3:17-cv-00534-AKK Document
                              Document52
                                       48 Filed
                                          Filed04/03/19
                                                03/06/19 Page
                                                         Page13
                                                              1 of
                                                                of16
                                                                   32                  FILED
                                                                              2019 Mar-06 PM 12:10
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

ALICE WESTBROOK,                         )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )   Civil Action Number
NASA FEDERAL CREDIT UNION,               )   3:17-cv-00534-AKK
ET AL.,                                  )
                                         )
      Defendants.                        )
                                         )

                           MEMORANDUM OPINION
      Alice Westbrook filed this lawsuit against NASA Federal Credit Union

(“NASA FCU”) and Twenty 4 Seven Recovery Inc. (“T4SR”) alleging a claim

under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

(“FDCPA”), and various Alabama tort claims. Doc. 13. The court dismissed all

claims against NASA FCU, doc. 27, and the tort claims against T4SR, doc. 34.

T4SR has now moved for summary judgment on Westbrook’s remaining FDCPA

claim. Doc. 37. The motion, which is fully briefed and ripe for review, docs. 37-

39, 46, 47, is due to be granted.

      I. LEGAL STANDARD FOR SUMMARY JUDGMENT

      Under Rule 56(a) of the Federal Rules of Civil Procedure, summary

judgment is proper “if the movant shows that there is no genuine dispute as to any


                                        1

                                                                                      13
       Case
       Case3:17-cv-00534-AKK
            3:17-cv-00534-AKK Document
                              Document52
                                       48 Filed
                                          Filed04/03/19
                                                03/06/19 Page
                                                         Page14
                                                              2 of
                                                                of16
                                                                   32



material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. “Rule 56[] mandates the entry of summary judgment, after adequate

time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986) (alteration in original). The moving party bears

the initial burden of proving the absence of a genuine issue of material fact. Id. at

323. The burden then shifts to the nonmoving party, who is required to “go

beyond the pleadings” to establish that there is a “genuine issue for trial.” Id. at

324 (citation and internal quotation marks omitted). A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

      On summary judgment motions, the court must construe the evidence and all

reasonable inferences arising from it in the light most favorable to the non-moving

party. Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970); see also Anderson,

477 U.S. at 255. Any factual disputes will be resolved in the non-moving party’s

favor when sufficient competent evidence supports the non-moving party’s version

of the disputed facts. See Pace v. Capobianco, 283 F.3d 1275, 1276, 1278 (11th

Cir. 2002) (a court is not required to resolve disputes in the non-moving party’s


                                          2

                                                                                          14
       Case
       Case3:17-cv-00534-AKK
            3:17-cv-00534-AKK Document
                              Document52
                                       48 Filed
                                          Filed04/03/19
                                                03/06/19 Page
                                                         Page15
                                                              3 of
                                                                of16
                                                                   32



favor when that party’s version of events is supported by insufficient evidence).

However, “mere conclusions and unsupported factual allegations are legally

insufficient to defeat a summary judgment motion.” Ellis v. England, 432 F.3d

1321, 1326 (11th Cir. 2005) (per curiam) (citing Bald Mountain Park, Ltd. v.

Oliver, 863 F.2d 1560, 1563 (11th Cir. 1989)). Moreover, “[a] mere ‘scintilla’ of

evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that the jury could reasonably find for that party.” Walker v.

Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

      II. FACTUAL BACKGROUND

      The following facts reflect an assessment of the record in the light most

favorable to Westbrook. Westbrook’s late husband, Perry Westbrook, entered into

a retail installment contract to purchase and finance a 2016 Dodge Charger. Doc.

39-1 at 2. The loan agreement was assigned to NASA FCU and Perry Westbrook

was the only borrower on the loan. Id. Roughly five weeks after the unfortunate

death of Perry Westbrook, Westbrook made the January 2017 payment for the

automobile and informed NASA FCU of her husband’s death and her inability to

make future payments on the loan. Id. at 3. See also doc. 39-2 at 7 (Westbrook’s

testimony that she sent a letter to NASA FCU indicating that she was “not able to

continue to make the car payments because of [her] Social Security”). This notice

triggered an automatic default on the loan, which had a remaining balance of


                                        3

                                                                                     15
       Case
       Case3:17-cv-00534-AKK
            3:17-cv-00534-AKK Document
                              Document52
                                       48 Filed
                                          Filed04/03/19
                                                03/06/19 Page
                                                         Page16
                                                              4 of
                                                                of16
                                                                   32



$47,010.10. Docs. 39-1 at 3; 39-4; 39-5. Moreover, the loan agreement gave

NASA FCU a security interest in the automobile in the event of a default. Doc.

39-2 at 2. Consequently, on January 30, 2017, NASA FCU contracted with PAR

North American (“PAR”) to collect the automobile “for application against the

outstanding loan balance,” and PAR in turn issued an “Order to Repossess” the

automobile to T4SR. Doc. 39-5.

      Later that evening, Mike Sproles, an employee of T4SR, arrived at

Westbrook’s residence to repossess the automobile located in an open carport.

Doc. 39-6. Although the parties dispute at what point the Westbrooks approached

Sproles as he attached the automobile to his tow truck, doc. 39-3 at 6, the parties

agree that Westbrook’s son, Scott Westbrook, came outside to confront Sproles.

Docs. 39-6 at 9; 39-7 at 4-5. Shortly after, Westbrook exited her house while on

the phone with the police about a “repo man” who was repossessing her car even

though the loan was purportedly not in default. Doc. 39-12 at 1-2. During the

encounter, the Westbrooks agree that they engaged in a “heated conversation” with

Sproles and that Sproles was not physically threatening, violent, or blocking their

access to the car. Docs. 39-2 at 11; 39-6 at 7-8; 39-7 at 8-9.

      After Dora Police Officer R. McConico arrived, he explained to the

Westbrooks that he was unable to stop the repossession because the car at that

point was attached to the tow truck. Docs. 39-12 at 2-3; 39-13. At the request of


                                           4

                                                                                      16
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        48 Filed
                                           Filed04/03/19
                                                 03/06/19 Page
                                                          Page17
                                                               5 of
                                                                 of16
                                                                    32



Officer McConico, Sproles provided T4SR’s contact information to the

Westbrooks. Doc. 39-13. A few days later, one of T4SR’s owners, Nick Keeton,

followed up with Westbrook to return the automobile’s tag and mentioned that she

could file an incident report with T4SR about the repossession. Doc. 39-3 at 11.

Westbrook filed this action instead.

       III. ANALYSIS

       The sole issue before the court is whether T4SR violated the FDCPA, which

prohibits debt collectors “from making false or misleading representations and

from engaging in abusive and unfair practices in connection with the collection of

any debt.”      Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1302 (11th Cir.

2015) (citing 15 U.S.C. §§ 1692d–1692f). Specifically, repossession companies,

which act in “the enforcement of security interests of [debt collectors or

creditors],” Seibel v. Soc’y Lease, Inc., 969 F. Supp. 713, 717 (M.D. Fla. 1997), are

prohibited from using “unfair or unconscionable means to collect or attempt to

collect any debt.” 15 U.S.C. § 1692f(6)(A). The relevant provision in contention

here is the one related to “[t]aking or threatening to take any nonjudicial action to

effect dispossession or disablement of property if . . . there is no present right to

possession of the property claimed as collateral through an enforceable security

interest . . . ” Id.




                                           5

                                                                                        17
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        48 Filed
                                           Filed04/03/19
                                                 03/06/19 Page
                                                          Page18
                                                               6 of
                                                                 of16
                                                                    32



       To support its contention that it had a present right of possession, T4SR cites

to the unrebutted sworn affidavit of Robert Kiel, Vice President of Loan Servicing

for NASA FCU, who attested that T4SR had a present right to possess the

automobile because (1) Perry Westbrook was the only person listed as a borrower;

(2) Westbrook informed NASA FCU of her husband’s death and inability to make

future payments; (3) Westbrook’s notification triggered an automatic default under

the loan agreement; and (4) NASA contracted with PAR North America, who then

contracted with T4SR to repossess the automobile. Docs. 39-1 at 2-3; 39-4 at 2.

Indeed, Westbrook does not dispute that T4SR had a present right to possession

over the automobile based on a defaulted loan. Doc. 46 at 18, 22. She argues

instead T4SR’s breach of the peace during the repossession affected T4SR’s ability

to maintain its present right of possession and avoid liability under § 1692f(6)(A).

The court turns next to the parties’ respective arguments on this point, as well as

T4SR’s various contentions in support of its motion. 1


1
  Basically, TS4R’s motion is based on three premises: (1) that Westbrook never had a present
right to possession over the automobile; (2) that § 1692f(6)(A) does not apply because T4SR
always maintained a present right of possession; and (3) that no breach of the peace occurred to
affect its present right of possession. Doc. 38. The first point regarding Westbrook’s present
right of possession, doc. 38 at 8-9, is unavailing. TS4R’s reliance on Eke v. FirstBank Fla., 779
F. Supp. 2d 1354, 1360 (S.D. Fla. 2011), which found § 1692f(6)(A) inapplicable when a lessee
tried to “piggyback” onto his landlord’s security interest with a bank, is misplaced because the
lessee failed to identify or plead that his “rent payments somehow gave him an interest in the
property.” Additionally, after Westbrook notified NASA FCU of her husband’s death, NASA
FCU explained the process through which she could keep the vehicle depending on her
husband’s estate and her ability to make loan payments. Doc. 39-14. Moreover, as the court
found earlier, “[t]he court is bound by the Eleventh Circuit’s pronouncement that . . . broad
language coupled with its illustrative examples of violative conduct support the conclusion that §
                                                6

                                                                                                     18
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        48 Filed
                                           Filed04/03/19
                                                 03/06/19 Page
                                                          Page19
                                                               7 of
                                                                 of16
                                                                    32



       A. Whether a Breach of the Peace Invalidates a Present Right of
          Possession
       T4SR argues that its “present right to possession” insulates it from any

liability under § 1692f(6)(A). In support of this contention, T4SR cites to a string

of cases 2 in which courts have dismissed § 1692f(6)(A) claims when the plaintiff

failed to plead any facts that the “enforcer of a security interest does not have a

present right to the collateral at issue.” Wright v. Santander Consumer USA, Inc.,

2018 WL 2095171, at *4 (M.D. Fla. May 1, 2018) (citation omitted). These cases

are not dispositive however on the issue before this court. In that respect, although

the Eleventh Circuit has not ruled on whether a breach of the peace can invalidate a

repossession agency’s present right to possession and the viability of a §

1692f(6)(A) claim, at least two district courts in this circuit have addressed this

precise issue and analyzed the state’s self-help repossession statute to determine if

1692f applies whether the unfair and unconscionable means are employed against consumers or
non-consumers.” See doc. 34 at 5-6. (emphasis added). Finally, the plain meaning of §
1692f(6)(A) dictates that the court considers whether the debt collector or recovery agency — in
this case T4SR and not Westbrook — has the present right of possession.
2
  The Eleventh Circuit opinion T4SR references is inapplicable because the plaintiff in that case
never challenged the creditor’s right of possession or argued a breach of the peace. See Fenello
v. Bank of Am., N.A., 926 F. Supp. 2d 1342, 1351 (N.D. Ga. 2013), aff’d sub nom. Fenello v.
Bank of Am., NA, 577 F. App’x 899 (11th Cir. 2014) (“Plaintiffs fail to allege any facts to
support that [defendant] does not have a present right to possession of the Property.”). Similarly,
the other two cases T4SR cites are inapposite because the plaintiffs did not allege that the
creditors or repossessing agent breached the peace. See Thepvongsa v. Reg’l Tr. Servs. Corp.,
972 F. Supp. 2d 1221, 1230 (W.D. Wash. 2013) (dismissing plaintiff’s § 1692f(6)(A) claim
against successor trustee who sent notices of a trustee’s sale but ultimately took no additional
steps to foreclose on the property); Seibel, 969 F. Supp. at 717 (dismissing plaintiff’s §
1692f(6)(A) claim against a repossession agency that took possession of the vehicle without any
incident from plaintiff who was unaware of the repossession).


                                                7

                                                                                                      19
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        48 Filed
                                           Filed04/03/19
                                                 03/06/19 Page
                                                          Page20
                                                               8 of
                                                                 of16
                                                                    32



the creditor lost its present right to possession. See Yeldell v. Wells Fargo Bank,

N.A., 2011 WL 13287064, at *3 (N.D. Ala. Mar. 2, 2011) (finding that a factual

dispute remained as to whether a breach of the peace occurred and deprived the

creditor of its right to repossess the vehicle) and Wright, 2018 WL 2095171, at *4

(applying Florida’s self-help repossession statute, which permits an agency to

repossess collateral “if it proceeds without breach of the peace,” when analyzing a

§ 1692f(6)(A) claim). The court will follow the lead of these cases and will

analyze under Alabama law whether a breach of the peace occurred during the

repossession.3

3
   Indeed, this seems to be the majority approach. See, e.g., Speleos v. BAC Home Loans
Servicing, L.P., 824 F. Supp. 2d 226 (D. Mass. 2011) (“A court should look to state law
requirements to determine whether there was a present right to possession under the Fair Debt
Collection Practices Act (FDCPA) section applicable to the enforcement of security interests . . .
. [under] 15 U.S.C.A. § 1692f(6).”); Aviles v. Wayside Auto Body, Inc., 49 F. Supp. 3d 216 (D.
Conn. 2014) (“Genuine issue of material fact existed as to whether repossession company
breached the peace in repossessing car, and thus whether repossession company had right under
Connecticut law to take possession of car without judicial process, precluding summary
judgment on car owner’s Fair Debt Collection Practices Act (FDCPA) claim against repossession
company.”); Vantu v. Echo Recovery, LLC, 85 F. Supp. 3d 939, 944 (N.D. Ohio 2015) (noting
that it was alleged that the security enforcer “had no right to present possession of the collateral”
because he breached the peace and finding that “its conduct (if true) violated the FDCPA”);
Fleming-Dudley v. Legal Investigations, Inc., No. 05 C 4648, 2007 WL 952026, at *5–6 (N.D.
Ill. Mar. 22, 2007) (“To determine whether a debt collector had a present right to possession of
the property under § 1692f(6), courts in this district and elsewhere have looked to the applicable
state self-help repossession statute.”); Buzzell v. Citizens Auto. Fin., Inc., 802 F. Supp. 2d 1014,
1021 (D. Minn. 2011) (“A court should look to state law requirements to determine whether
there was a present right to possession under the FDCPA . . . Under Minnesota law, a secured
party may engage in self-help repossession as long as it does not breach the peace.”); Pflueger v.
Auto Fin. Grp., Inc., 1999 WL 33740813 (C.D. Cal. Apr. 26, 1999) (“Genuine issues of material
fact as to whether a breach of the peace occurred during the attempted repossession of an
automobile precluded summary judgment as to whether the repossessor was exercising its
present right to possession, as would have precluded imposition of liability under [15 U.S.C.A. §
1692f(6)].”).

                                                 8

                                                                                                        20
        Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                               Document52
                                        48 Filed
                                           Filed04/03/19
                                                 03/06/19 Page
                                                          Page21
                                                               9 of
                                                                 of16
                                                                    32



       B. Whether T4SR Committed a Breach of the Peace

       Under Alabama’s repossession statute, a secured party may repossess

collateral without judicial process “if it proceeds without [a] breach of the peace.”

Ala. Code § 7–9A–609 (1975). A “breach of the peace” is “any situation tending

to disturb the public order” or “any act or conduct inciting to violence or tending to

provoke or excite others to break the peace, or, as is sometimes said, it includes

any violation of any law enacted to preserve peace and good order.” Madden v.

Deere Credit Services, Inc., 598 So. 2d 860, 865 (Ala. 1992) (internal citations

omitted). Westbrook argues that T4SR breached the peace because (1) Sproles

trespassed onto her property to repossess the vehicle; (2) her son’s verbal

objections to Sproles, and to a lesser extent her own objections, created a purported

risk of violence; and (3) Sproles had not allegedly hooked the car to the tow truck

when she and her son confronted Sproles. Doc. 46 at 5-8. Because the trespass

argument is unavailing, 4 the court examines only whether the repossession

involved a risk of violence and, if necessary, whether Sproles had completed the

repossession prior to the alleged breach of the peace.

4
  Trespass alone is insufficient to create a breach of the peace, and the parties here do not dispute
that the automobile was located in an open carport. Doc. 36-6 at 7-8; 39-2 at 16; and 39-7 at 29.
See Madden v. Deere Credit Servs., Inc., 598 So. 2d 860, 865–67 (Ala. 1992) (“The courts of
Alabama, as well as those of its sister states, have recognized that a mere trespass does not
automatically constitute a breach of the peace [,] . . . [and that the] potential for breaches of the
public peace and tranquility as a result of unauthorized intrusions on property escalates in direct
proportion to the presence of fences, gates, signs, and other indicia of nonassent to entry.”);
Callaway v. Whittenton, 892 So. 2d 852, 858 (Ala. 2003) (holding that “§ 7–9A–609 gives a
secured creditor the right to enter a debtor’s land for the purpose of repossession”).
                                                 9

                                                                                                        21
       Case 3:17-cv-00534-AKK Document 52
                                       48 Filed 04/03/19
                                                03/06/19 Page 22
                                                              10 of 32
                                                                    16



            1. Risk of Violence

      To avoid a violation of Alabama’s self-help repossession statute and

breaching the peace, a creditor must repossess defaulted property “peacefully,

without risk of injury to secured party, debtor, or any innocent bystanders.” Gen.

Fin. Corp. v. Smith, 505 So. 2d 1045 (Ala. 1987) (citing Ala. Code § 7–9–503

(1975)). A creditor cannot use threats or intimidation “to compel the submission

of plaintiff against his will to the appropriation of what he asserts to be his

property.” W. J. Speigle v. Chrysler Credit Corporation, 323 So. 2d 360, 362-63

(Ala. Civ. App. 1975). “The threats or intimidation referred to are those which if

carried out would amount to a breach of peace or if resisted would tend to promote

a breach of peace” or “disturb the public order.” Id. (internal citations omitted).

Accordingly, actual “[c]onfrontation or violence is not necessary to finding a

breach of the peace.” Id.

      Westbrook concedes that the T4SR employee engaged in no conduct that she

can describe as breaching the peace. Her claim is based instead solely on hers and

her son’s response to the repossession. She cites to the dicta in Yeldell that Ala.

Code § 7-9A-609 “does not distinguish between a breach of the peace that is

caused by the debtor and a breach of peace caused by the creditor,” 2011 WL

13287064, at *7, to support her contention. Yeldell is not binding authority.

Moreover, Yeldell is distinguishable because, unlike Sproles, the repossession


                                        10

                                                                                      22
       Case 3:17-cv-00534-AKK Document 52
                                       48 Filed 04/03/19
                                                03/06/19 Page 23
                                                              11 of 32
                                                                    16



agent actively contributed to the potential breach of the peace by positioning

himself in front of the car to prevent the owner from accessing her garage, using

his tow truck to block the owner from exiting her driveway, jumping into the car to

gain control when the owner attempted to drive away, and forcibly snatching the

keys away from the owner. Id. at 3-5. Westbrook has not directed the court to

relevant case law in which a court has found a breach of the peace occurred based

solely on the debtor’s actions or verbal objections to the repossession.       This

distinction is critical because a review of Alabama Supreme Court cases

determining whether a breach of the peace occurred rest primarily on the conduct

of the repossessor or creditor rather than the debtor.      See, e.g., Callaway v.

Whittenton, 892 So. 2d 852, 857 (Ala. 2003) (noting that the “[repossessor] used

physical force to overcome [the plaintiff’s] efforts to prevent the removal of the

Tracker from the front yard”); Flanagan v. World Omni Fin. Corp., 539 So. 2d

248, 250 (Ala. 1989) (“[A] secured party is under a duty to take those precautions

which are necessary at the time to avoid a breach of the peace.”); Gen. Fin. Corp,

505 So.2d at 1045 (“It is well settled, however, that upon default, a secured

creditor is authorized to retake possession of the collateral by self-help, provided

he does not breach the peace.”) (emphasis added).




                                        11

                                                                                       23
        Case 3:17-cv-00534-AKK Document 52
                                        48 Filed 04/03/19
                                                 03/06/19 Page 24
                                                               12 of 32
                                                                     16



       In contrast, nothing from the record 5 here indicates that Sproles created a

risk of violence by using “actual or constructive force” to repossess the

automobile. Pleasant v. Warrick, 590 So. 2d 214, 216 (Ala. 1991). To the

contrary, Alice Westbrook testified that Sproles was “very professional,” “was just

there to do his job,” “wasn’t there to cause [her] any harm” and that she “didn’t

feel threatened in any way.” Doc. 39-2 at 11-12. Scott Westbrook also testified

that Sproles “did not curse,” “did not threaten [him],” and did not possess a

weapon. Doc. 39-7 at 14 (Scott Westbrook’s deposition that: “Q. And your mom

mentioned that he was kind of a smaller guy, so you didn’t feel threatened; right?

A. Yeah. No, I didn’t feel threatened . . . Q. Okay. And you understand that he

wasn’t there to cause you any harm; right? A. Right.”). As one court has found

under similar facts, “these contentions do not demonstrate that any breach of the

peace was caused by [the repossession]’s agent. Indeed, [plaintiff] in her

deposition admits that [the] agent did not act to breach the peace,” and described

him as “courteous.” See McGrady v. Nissan Motor Acceptance Corp., 40 F. Supp.

2d 1323, 1333 (M.D. Ala. 1998).




5
 The court did not consider the impermissible legal conclusion Sproles made in his deposition.
See doc. 39-6 at 12 (“When you get the law enforcement involved, that’s -- to me that’s Breach
of the Peace.”). The Eleventh Circuit and Federal Rule of Evidence 701 prohibit a “lay person
[who] is not qualified to make conclusions of law.” See Montgomery v. Aetna Cas. & Sur. Co.,
898 F.2d 1537, 1541 (11th Cir. 1990) (“A witness also may not testify to the legal implications
of conduct; the court must be the jury’s only source of law.”).
                                              12

                                                                                                  24
       Case 3:17-cv-00534-AKK Document 52
                                       48 Filed 04/03/19
                                                03/06/19 Page 25
                                                              13 of 32
                                                                    16



      The Westbrooks’ description of Sproles’ conduct falls outside of the

universe of conduct in which the Alabama Supreme Court has found a triable issue

for a breach of the peace, which often involve a repossession agent using

aggressive means to repossess the vehicle. See, e.g., Callaway, 892 So. 2d at 852

(vehicle owner testified that “the Tracker ran over his foot, that he grabbed the roll

bar on the Tracker, and that [the agent] continued to drive the truck towing the

Tracker, dragging [the owner] down the driveway”); Thrash v. Credit Acceptance

Corp., 821 So. 2d 968 (Ala. 2001) (“creditor . . . hired third party to repossess

debtors’ car and third party squirted liquid dish-washing soap onto debtors’

driveway to make towing easier and debtor was injured when he slipped on soap,

thus precluding summary judgment for creditor in negligence and trespass action

brought by debtors”); Big Three Motors, Inc. v. Rutherford, 432 So. 2d 483 (Ala.

1983) (“Evidence, including proof that employees of automobile dealership pulled

driver off road and repossessed her husband’s automobile, supported finding that

actions of dealership’s agents amounted to breach of peace, and that therefore

dealership made wrongful repossession.”); see also Wright, 2018 WL 2095171, at

*4 (“Plaintiff alleges that Ace’s tow truck driver dragged his mother’s Buick and

sister’s boyfriend’s Chevrolet to gain access to the Dodge Dart, damaged the tires

of these automobiles, ripped off the Buick’s front bumper, and displayed a pistol to

[plaintiff] so that [plaintiff] would not interfere with the repossession.”). Put


                                         13

                                                                                         25
        Case 3:17-cv-00534-AKK Document 52
                                        48 Filed 04/03/19
                                                 03/06/19 Page 26
                                                               14 of 32
                                                                     16



simply, the Westbrooks have failed to set forth sufficient evidence for a trier of fact

to determine that Sproles breached the peace.

        Alternatively, even assuming that a debtor’s hostile response to a courteous

and professional repossession agent could create a beach of the peace, the conduct

here falls short of rising to that level. Basically, the purported breach of the peace

is the Westbrooks’ contention about the existence of a risk of violence. To support

this contention, Westbrook cites to depositions, video, and audio that captured her

son’s purported threatening behavior. During Westbrook’s first 911 call, Scott

Westbrook is overheard saying “[Sproles] has gone completely nuts . . . he’s gonna

crash his [inaudible] real quick . . . because they are afraid of getting shot.” Doc.

39-9.    Scott Westbrook also testified that he was “angry” and “felt like just

punching [Sproles] in the nose.” Doc. 39-7 at 11, 17. Critically, however, Scott

Westbrook never acted on his heightened emotions and anger. In fact, he concedes

that he never threatened to hurt Sproles and that he simply made “smart”

comments to Sproles. Doc. 39-7 at 8 (Scott Westbrook’s deposition that “Q. And I

know you said earlier that you may have made some comments that maybe you’re

not proud of, but you didn’t threaten to hurt him, did you? A. No. Q. When you say

that you made comments, are you just talking about sort of sarcastic or smart aleck

comments? A. Yes, yes.”). Also, Scott Westbrook tries to downplay his reaction to

Sproles, and praises Sproles for not overreacting. Id. at 12. (Scott Westbrook


                                          14

                                                                                          26
       Case 3:17-cv-00534-AKK Document 52
                                       48 Filed 04/03/19
                                                03/06/19 Page 27
                                                              15 of 32
                                                                    16



deposition that “Q. Did you ever -- did you ever like lose it and just yell at him? A.

No. Q. Or were you just being just kind of snarky? A. Yes.”) and 14 (“A: . . . and

in defense of [Sproles], he didn’t know who he was dealing with, you know. I

could've been some nut that could have just shot him dead, you know, when he

walked up and didn’t say, look, this is who I am . . .”) (emphasis added). Lastly,

the officer who responded to Westbrook’s call saw no need to deescalate the

situation, which belies Westbrook’s contention about the situation potentially

escalating into a public disturbance. See Reno v. Gen. Motors Acceptance Corp.,

378 So. 2d 1103, 1105 (Ala. 1979) (“Indeed, the fact that the plaintiff himself

resorted to a report to the police rather than to a self-help pursuit implies the

opposite of a situation tending to disturb the public order.”).

      To close, even viewing the evidence from the heated verbal exchange in the

light most favorable to Westbrook, Sproles’ undisputed professional demeanor and

Scott Westbrook’s downplay of his heightened emotions fail to demonstrate a

triable issue regarding a breach of the peace. Therefore, because Westbrook’s

FDCPA claim rests solely on her contention that T4SR lost its right to possession

by breaching the peace, summary judgment is due in T4SR’s favor. As such, the

court does not have to reach T4SR’s alternative contention that it had gained




                                          15

                                                                                         27
        Case 3:17-cv-00534-AKK Document 52
                                        48 Filed 04/03/19
                                                 03/06/19 Page 28
                                                               16 of 32
                                                                     16



sufficient control over the collateral before the purported breach of the peace, 6 or

Westbrook’s argument that T4SR is not entitled to a “bona fide error” defense to a

FDCPA claim.

        IV. CONCLUSION

        For the reasons explained above, T4SR’s motion for summary judgment,

doc. 37, is due to be granted. The court will enter a separate order dismissing this

case.

        DONE the 6th day of March, 2019.


                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE




6
  See, e.g., Callaway, 892 So. 2d at 857 (suggesting that the dispositive inquiry is whether the
repossessing agent gained sufficient control over the automobile before the breach of the peace)
(citing James v. Ford Motor Credit Co., 842 F. Supp. 1202, 1209 (D.Minn.1994)).
                                              16

                                                                                                   28
        Case
         Case3:17-cv-00534-AKK
              3:17-cv-00534-AKK Document
                                 Document52
                                          49 Filed
                                              Filed04/03/19
                                                    03/06/19 Page
                                                              Page29
                                                                   1 of 32
                                                                        1             FILED
                                                                             2019 Mar-06 PM 12:11
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

ALICE WESTBROOK,                         )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )
                                         )   Civil Action Number
NASA FEDERAL CREDIT UNION,               )   3:17-cv-00534-AKK
ET AL.,                                  )
                                         )
       Defendants.                       )
                                         )

                                    ORDER

       Consistent with the accompanying Memorandum Opinion, doc. 48, Twenty

4 Seven Recovery Inc.’s motion for summary judgment, doc. 37, is GRANTED.

Accordingly, Alice Westbrook’s remaining claim is DISMISSED WITH

PREJUDICE. Costs taxed against Westbrook. The Clerk is DIRECTED to close

this file.


       DONE the 6th day of March, 2019.

                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                                                                     29
       Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                                Document52
                                         50 Filed
                                             Filed04/03/19
                                                   04/02/19 Page
                                                             Page30
                                                                  1 of 32
                                                                       2                  FILED
                                                                                 2019 Apr-02 PM 03:50
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION

                                      )
ALICE WESTBROOK,                      )
                                      )
      PLAINTIFF,                      )
                                      )
v.                                    )     CIVIL ACTION NUMBER:
                                      )     3:17-cv-00534-AKK
NASA FEDERAL CREDIT                   )
UNION; TWENTY-FOUR                    )
SEVEN TOWING AND                      )
RECOVERY LLC., TWENTY                 )
4 SEVEN RECOVERY, INC.,               )
                                      )
      DEFENDANTS.                     )
                                      )

                             NOTICE OF APPEAL


      COMES NOW, the Plaintiff Alice Westbrook, pursuant to 28 U.S.C. §

1291 and Fed. R. App. P. 3(a)(1), and hereby gives notice of her appeal to the

United States Court of Appeals for the Eleventh Circuit from:

      1.    This Court’s March 28, 2017 Memorandum Opinion and Order of

            Dismissal of Defendant NASA Federal Credit Union [Doc. 27]; and,

      2.    This Court’s March 6, 2018 Memorandum Opinion [Doc. 48] and

            Order of Dismissal [Doc. 49] of Defendant Twenty 4 Seven Recovery

            Inc.



                                                                                         30
       Case
        Case3:17-cv-00534-AKK
             3:17-cv-00534-AKK Document
                                Document52
                                         50 Filed
                                             Filed04/03/19
                                                   04/02/19 Page
                                                             Page31
                                                                  2 of 32
                                                                       2




                                             Respectfully submitted,


                                             /s/W. Whitney Seals
                                             Whitney Seals
                                             Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS, LLC
P.O. Box 10448
Birmingham, AL 35202-0448
(205) 323-3900
(205) 323-3906 (facsimile)
filings@cochrunseals.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on this 2 April 2019, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system, the CM/ECF system
will send notification of such filing to the following:

Rachelle Sanchez, Esq.                       Chad W. Bryan, Esq.
Lightfoot, Franklin & White                  Capell & Howard, PC
The Clark Building                           150 South Perry Street
400 20th Street North                        P.O. Box 2069
Birmingham, AL 35203                         Montgomery, AL 36102-2069
(205) 581-0700                               (334) 241-8034
(205) 581-0799 (fax)                         (334) 241-8234 (fax)
rsanchez@lightfootlaw.com                    chad.bryan@chlaw.com


      and I hereby certified that I have mailed the foregoing document by U.S.
Mail, postage prepaid, to the following:

NONE

                                       /s/W. Whitney Seals
                                       OF COUNSEL




                                                                                      31
                  Case
                   Case3:17-cv-00534-AKK
                        3:17-cv-00534-AKK Document
                                           Document52
                                                    51 Filed
                                                        Filed04/03/19
                                                              04/03/19 Page
                                                                        Page32
                                                                             1 of 32
                                                                                  1                                                   FILED
                                                                                                                             2019 Apr-03 PM 12:49
                                               UNITED STATES DISTRICT COURT                                                  U.S. DISTRICT COURT
                                                   Northern District of Alabama                                                  N.D. OF ALABAMA
                                                         Office of the Clerk
                                               Hugo L. Black United States Courthouse
                                                 Room 140, 1729 5th Avenue North
                                                   Birmingham, Alabama 35203
                                                           (205) 278-1700


Mr. David J. Smith, Clerk
U.S. Court of Appeals, 11th Circuit
56 Forsyth Street, N.W.
Atlanta, GA 30303.                                     U.S.D.C. No. 3:17-00534-AKK
                                                       U.S.C.A. No.

                                      IN RE: Westbrook v. NASA Federal Credit Union et al

Enclosed are documents regarding an appeal in this matter. Please acknowledge receipt on the enclosed copy of this transmittal.

☒         Certified copy of Notice of Appeal, Docket Entries and Judgment/Order and Opinion appealed from enclosed.

□       Certified record, supplemental record on appeal consisting of: . volume(s) of pleadings, etc.;       .volume(s) of
        transcripts;

☒       First Notice of Appeal? Yes Dates of other Notices:

☒       The following materials Conventionally Filed Exhibits in this court consisting of: Doc. 37 - Exhibit 9 Walker County 911
        Call (1 of 1), Exhibit 11 Walker County 911 Call (2 of 2), Exhibit 13 Dora Police Department Body Cam Footage, Exhibit
        14. NASA Call

□       Original papers (court file) and certified copy of docket entries per USCA request.

□       There was no hearing from which a transcript could be made.

□       Copy of CJA Form 20 or District Court order appointing counsel.

☒       The appellant docket fee has been paid. Yes Date Paid: 4/2/2019

□       The appellant has been         leave to appeal in forma pauperis and   request for certificate of appealability (order
        enclosed).
□       The Judge appealed from is: Abdul K. Kallon

□       The Court Reporter is:    205-252-6565.

□       This is a BANKRUPTCY APPEAL. Please send notice of final order and/or opinion to: Joseph E. Bulgarella, Clerk, U.S.
        Bankruptcy Court, 1800 5th Avenue North, Birmingham, Alabama 35203.
□       This is a DEATH PENALTY appeal.

□       Appellant having failed to cure procedural defects re: appeal fee, the appeal is due to be DISMISSED.

□       Other:

xc: Counsel                                   Sharon Harris, Clerk

                                              By:_Andrea Southern_
                                                     Deputy Clerk




                                                                                                                                     32
